DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is written in claim language (similar to claim 1).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where the “first audio stream” comes from. Is it from the first or second digital assistant?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 42, and 45 are rejected under 35 U.S.C. 102(a) as being anticipated by  Hansen et al. (11,183,193).
In regard to claim 1,2,3,6,7,42, and 45, Hansen et al. show a medium, method and device during a video communication session between a first user device and second user device, receive a first input, obtain a first digital assistant response based on the first user input, provide to the second user device the first digital assistant response and context information (including dialog session history) and location associated with first user input, output the first digital assistant response, receive a second digital assistant response and context information, wherein the second user input is received at the second user device, and wherein the second digital assistant response is determined based on the second user input and the context information associated with the first user input, and outputting the second digital assistant response (Figures, 18A,18B) . 

In regard to claims 4 and 5, Hansen et al. show the medium discussed above which further inherently includes using natural language to determine tasks to be performed by a digital assistant (Fig. 18A). 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16,42, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Woolsey et al. (10,135,965), cited by Applicant.
In regard to claims 1,42, and 45, Woolsey et al. show a system, medium, and  method (Fig. 32, col 14 , ln 44-col. 15, ln 2) comprising:  during a video communication session between at least 2 user devices (claimed digital assistants), and at a first user device (Fig. 32, item 3205): receiving a first user input (Fig. 32, item 3210); obtaining a first digital assistant response based on the first user input (Fig. 32, item 3125); providing to a second user device the first digital assistant response and context information associated with the first user input (Fig. 32, item 3230); outputting the first digital assistant response (Fig. 32, item 3235). Wooley et al. do not specifically show receiving a second digital assistant response and context information associated with a second user input, wherein the second user input is received at a second user device, and wherein the second digital assistant response is determined based on the second user input and the context information associated with the first user input, and outputting the second digital assistant response. Woolsey et al. does show in Figures 20,21,28, and 29, that during a phone call interactions may occur between 2 digital assistants, for example to schedule a meeting. A person skilled in the art would know that it is common during a meeting scheduling the user receives an invitation for a meeting and is triggered to accept or decline the invitation thereby generating a second user input and a second digital assistant response. Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it allows users to communicate with each other in compatible ways.  
	In regard to claim 2, Woolsey et al. shows that the context information can comprise considering a dialog history (Col. 6, ln 55). 
	In regard to claim 3, Woolsey et al. show considering a location of the device to determine a context information is known (col. 6, ln 39-42). 
In regard to claims 4 and 5, Woolsey et al. shows associating natural language to a task is known (Col. 5, ln 65-67). 
	In regard to claim 6-7,10, and 13-14, Woolsey et al. has inherently shown the features above (transmitting and receiving context data, col. 6, ln 39-55).  
In regard to claims 8,9, and 11, Woolsey et al. show the medium discussed above. They do not specifically show the ordering of the providing and transmitting of the information to other device. The Examiner takes Official Notice that one of ordinary skill would be able to order and transmit the data needed in a certain way. 
In regard to claim 12, Woolsey et al. show that context information can be used to disambiguate a user context is an implicit feature when exchanging information with regards to scheduling meeting (Fig. 20-21). 
In regard to claims 15-16, Woolsey et al. show the medium discussed above. They do not specifically show that a third, fourth, and fifth user input can be used to determine a digital assistant response. It would be obvious to one of ordinary skill in the art at the time of the invention to add more user inputs as needed because it allows more users to communicate with each other in compatible ways and is a matter of design choice.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Woolsey et al. (10,135,965) in view of Lovitt et al. (10,135,965), both cited by Applicant.
In regard to claim 17, Woolsey et al. show that the digital assistant method and medium discussed above. Woolsey et al. do not specifically show that private or confidential data can be protected when exchanged. Lovitt et a. show a system that includes protecting private (claimed confidential) exchanged data (col. 17, ln 27-42). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to data security to the system because it makes the digital assistant more secure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hansen et al. (11,038,934) show a system, method, and medium for a digital assistant that can send context information to other devices and cause the second device to perform the tasks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        December 9, 2022